                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA



                                                     CASE No C 3:18-cv-03843-JST
 ATARI INTERACTIVE, INC.
            Plaintiff(s)
v.                                                   [Related to Case Nos. 3:18-cv-03451- JST;
                                                     3:18-cv-04949-JST & 3:18-cv-04115-JST]


ZAZZLE, INC.                                         STIPULATION AND [PROPOSED]
            Defendant(s)                             ORDER SELECTING ADR PROCESS


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
        Early Neutral Evaluation (ENE) (ADR L.R. 5)
        Mediation (ADR L.R. 6)
        Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
        Private ADR (specify process and provider)
          The parties held a full-day private ADR session with JAMS on October 11, 2018.



The parties agree to hold the ADR session by:
        the presumptive deadline (90 days from the date of the order referring the case to ADR)
        other requested deadline:
          Given that the parties have already held a mediation in this matter, no further ADR
        session is required. The parties are free to engage in further voluntary ADR efforts at their
        discretion.
 Date: October 22, 2018                              /s/ Ivy A. Wang
                                                     Attorney for Plaintiff
  Date: October 22, 2018                               /s/ Jason Rosenberg
                                                      Attorney for Defendant

     X IT IS SO ORDERED
       IT IS SO ORDERED WITH MODIFICATIONS:
    Date: October 23, 2018
                                                        U.S. DISTRICT/MAGISTRATE JUDGE




1141932.1   Form ADR-Stip rev. 5-1-2018
                                                                                 American LegalNet, Inc.
                                                                                 www.FormsWorkFlow.com
